DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on November 16, 2021 has been carefully considered.  Claims 5 and 7 are canceled.  Claims 1-4, 6, and 8-15 are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the casings” (at line 11) lacks proper positive antecedent basis because the claim merely sets forth a single casing (i.e., “a casing”, at line 10).  
Also, the recitation of “the catalytic units” (at line 12) lacks proper positive antecedent basis because the claim merely sets forth a single catalytic unit (i.e., “a catalytic unit”, at line 2).
Regarding claim 2, the recitation of “the catalytic unit” (at line 2), which refers to only a 
	Regarding claim 3, the relationship between “a plurality of the catalytic units” (at line 2) and “the catalytic units” set forth in claim 1 (at line 12) is unclear.
	Regarding claim 6, the relationship between “a casing integrally holding the at least one catalyst” (at line 2) and “a casing integrally holding the at least one catalyst” set forth in claim 1 (at line 10) is unclear.
	Regarding claim 8, the recitation of “the connected bodies” (at line 2) lacks proper positive antecedent basis because claim 1 only sets forth a single connected body (i.e., “a connected body”, at line 12).
	Regarding claim 12, the recitation of “the casing” (at lines 2 and 6), which refers to only a single casing, is unclear because claim 1 sets forth plural casings (i.e., “the casings”, at line 11).
	Regarding claim 13, the recitation of “the casing” (at lines 2 and 6), which refers to only a single casing, is unclear because claim 1 sets forth plural casings (i.e., “the casings”, at line 11).
	Regarding claim 15, the recitation of “the casing” (at line 10), which refers to only a single casing, is unclear because claim 1 sets forth plural casings (i.e., “the casings”, at line 11).
	The remaining claims are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. (WO 2018/024740) in view of Eckert (US 4,028,442).
1 (see FIG. 1-6; machine translation), comprising:
a catalytic unit (i.e., a monolith module 3) including at least one catalyst having a honeycomb structure (i.e., monoliths 4, wherein each monolith comprises a ceramic material as a carrier material on which a catalytically active layer is applied, see paragraph [0028], [0036]) in which a plurality of passages extending in an axial direction are formed (see paragraphs [0026]-[0027], [0036]; the passages are best shown in FIG. 3A);
a reactor housing (i.e., housing of middle part 14) accommodating the catalytic unit; and
a sealing means (i.e., displacement element 24; see paragraphs [0059]-[0062], [0160]-[0161]) sealing between an outer periphery of the catalytic unit and an inner periphery of the reactor housing (best shown in FIG. 4);
wherein the sealing means 24 seals between the outer periphery of the catalytic unit and the inner periphery of the reactor housing at an upstream end portion of the catalytic unit (i.e., the displacement element 24 forms a gas tight seal at the end facing a feed line 7; see FIG. 1-2, 5) with respect to a flow of a fluid flowing in the reactor housing (i.e., a gas B flows from the feed line 7 to a discharge line 10, exiting as a reaction gas mixture R).
For the sealing means 24, Wellenhofer et al. (at paragraphs [0060]-[0061]) discloses, 
“In a particularly preferred embodiment, the edge area between the inner wall of the reactor and the guide shafts as well as the individual guide shafts sealed against each other in a gas-tight manner.  For this purpose, displacers are recommended that are geometrically adapted to the space between the inner wall of the reactor and the guide shafts.”
Wellenhofer et al. (at paragraph [0062]) further discloses, 
metallic boxes filled with fillers.” 
	Wellenhofer et al. therefore discloses that the sealing means (i.e., displacement element 24) may comprise a “seal plate” (i.e., the plate inherently forming the top side of a metallic box that is geometrically adapted to the space between the inner wall of the reactor and the catalytic unit) that seals between the outer periphery of the catalytic unit and the inner periphery of the reactor housing at the upstream end portion of the catalytic unit.
	Wellenhofer et al. further discloses that the catalytic unit 3 includes a casing (i.e., a sheet metal casing, shown as a shaded wall in FIG. 3B; see also paragraph [0159]) integrally holding the at least one catalyst 4.
Wellenhofer et al. further discloses (at paragraph [0036]), 
“The monoliths are stacked next to and on top of each other to form modules; each of the two, three or more reaction zones can each have one, two or more modules made of monoliths stacked next to and on top of one another.” (with emphasis added).
Wellenhofer et al. further discloses that the stacked modules 3 are connected together so as to seal the modules and ensure that the gas flows exclusively through the channels of the monoliths 4 arranged in the longitudinal direction of the reactor (see paragraphs [0055]-[0058]; e.g., via screws, welding lip seals, etc.).  
Therefore, Wellenhofer et al. discloses that the catalytic reactor 1 may further comprise at least two of the casings arranged in an upper-lower direction (i.e., the sheet metal casings of two or more modules 3 stacked on top of one another within a reaction zone 5) and connected to form a connected body of the catalytic units (i.e., via a connection that seals the modules so that the gas flows exclusively through the channels of the monoliths 4, e.g., via screws, welding 24), and wherein a lower end portion of the connected body is supported from below by a support member (i.e., supported by a carrier 2; see paragraphs [0094]-[0097], [0126]).
With respect to the new limitation, the support member 2 of Wellenhofer et al. appears to be beam-shaped (i.e., in the figures, the structure of the carrier 2 is drawn as an “I-beam” in cross-section).  Wellenhofer et al., however, does not specifically state that the support member 2 is beam-shaped, or that the support member 2 is detachably fixed to a support lug fixed to the inner peripheral surface of the reactor housing.  The term “lug” has been defined according to its common definition as a structure that sticks out from a main structure for carrying or fixing an element in place.
Eckert (see FIG. 1-5; column 3, lines 19-42) discloses a support member suitable for supporting a stack of packing units within a housing (see column 3, lines 45-50); said support member being beam-shaped (i.e., an I-beam 8) and said support member 8 being detachably fixed to a support lug 9 fixed to an inner peripheral surface of the housing (i.e., the I-beam 8 simply rests in a U-clip 9 that is fixed to an inner surface of a tower 7 wall).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fix a support lug to an inner peripheral surface of the housing to detachably fix a beam-shaped support member in the catalytic reactor of Wellenhofer et al. because the use of a support lug for carrying a beam-shaped support member at its required location within a housing, so as to provide sufficient mechanical strength for supporting a load within the housing, would have been well-known in the art, as evidenced by Eckert.
3) has a quadrangular prism shape extending in the axial direction (see FIG. 3, 3A, 3B), and the reactor housing 1,14 has a cylindrical shape (see FIG. 4; paragraph [0059]).
	Regarding claims 3 and 4, Wellenhofer et al. discloses that a plurality of the catalytic units (i.e., monolith modules 3; e.g., 17 modules are shown in FIG. 4, see paragraph [0160]) are arranged in a direction perpendicular to the axial direction inside the reactor housing, and in a grid shape in the direction perpendicular to the axial direction.
Regarding claim 6, Wellenhofer et al. discloses that each catalytic unit 3 includes a casing (i.e., a sheet metal casing; see FIG. 3B, paragraph [0159]) integrally holding the at least one catalyst 4; and wherein the seal plate (i.e., the top plate of the displacement element 24; FIG. 4) is fixed to the reactor housing and the casing of an outermost peripheral catalytic unit of the plurality of catalytic units.
Regarding claim 8, Wellenhofer et al. further discloses that a plurality of the connected bodies (i.e., a plurality of the stacks of the modules 3 on top of one another) may be arranged apart from each other in the upper-lower direction (i.e., in respective upper and lower reaction zones 5, which are spaced apart by mixing zones 6; see FIG. 2), wherein an upper portion of each connected body is fixed to the reactor housing via the seal plate (i.e., the top plate of a displacement element 24), and wherein a lower end portion of each connected body is supported from below by the support member (i.e., supported by a carrier 2; see also paragraphs [0094]-[0097]) fixed to the reactor housing.
	Regarding claims 9 and 10, Wellenhofer et al. discloses a plurality of catalysts arranged in a grid shape (i.e., monoliths 4, e.g., arranged in a 4 x 4 monolith grid, best shown in FIG. 3, 
	Regarding claim 11, Wellenhofer et al. discloses a seal member disposed between each adjacent catalysts 4 and between each catalyst 4 and the casing (i.e., “The monoliths are sealed against each other and against the wall edging by means of expandable mats,” see paragraph [0156]; see also paragraphs [0054], [0085]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. (WO 2018/024740) in view of Eckert (US 4,028,442), as applied to claims 1 and 9 above, and further in view of Gilmer et al. (US 2011/0030355).
Wellenhofer et al. discloses that the casing (i.e., sheet metal casing; FIG. 3B, paragraph [0159]) has four side walls surrounding the outer periphery of the plurality of catalysts 4.  
Wellenhofer et al., however, fails to disclose that the casing comprises the claimed construction including a first member joined to a second member.
Gilmer et al. discloses a catalytic unit (i.e., a catalytic converter cartridge 10, see FIG. 1,3; paragraphs [0019]-[0026]) comprising a casing (i.e., a sheet metal shell 16) integrally holding a plurality of catalysts (i.e., catalyst coated ceramic substrates 5), wherein the casing has four side walls surrounding the outer periphery of the plurality of catalysts, and wherein the casing 16 includes: a first member (i.e., a first sheet 16a of preformed metal bent at a right angle; see FIG. 3, paragraph [0024]) constituting a first side wall and a second side wall contiguous with the first side wall of the four side walls; and a second member (i.e., a second sheet 16b of preformed metal bent at a right angle; see FIG. 3, paragraph [0024]) constituting a 16 surrounds the outer periphery of the plurality of catalysts 5 by joining the first member to the second member (i.e., the two sheets 16a, 16b are welded together at their adjacent corners 26,28; see FIG. 1,3, paragraph [0024]-[0026]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing, as taught by Gilmer et al., for the casing in the modified catalytic reactor of Wellenhofer et al. because the casing would overcome the problem of corner cracking of the catalysts during the assembly of the catalysts and the surrounding seal members (i.e., mats) within the metal shell (see paragraphs [0004]-[0007]).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. (WO 2018/024740) in view of Eckert (US 4,028,442), as applied to claims 1 and 9 above, and further in view of Kleuderlein et al. (US 2017/0159529). 
Regarding claims 12, 13, and 15, Wellenhofer et al. discloses that the casing (i.e., the sheet metal casing; see FIG. 3B, paragraph [0159]) has four side walls surrounding the outer periphery of the catalysts 4.  
Wellenhofer et al., however, fails to disclose that the casing comprises the claimed construction including a first member joined to a second member.  Wellenhofer et al. also fails to disclose that the casing comprises the claimed construction including a first plate member, a second plate member, a third plate member, and a fourth plate member joined to one another.
Kleuderlein et al. discloses a catalytic unit comprising: a casing (i.e., an element frame; see FIG. 1, 4, 5, 6-8; paragraphs [0043]-[0049], [0087]; the element frame can be made of steel, see paragraph [0038]) integrally holding a plurality of catalysts having a honeycomb structure 33 in FIG. 13, 15), wherein the casing has four side walls surrounding the outer periphery of the plurality of catalysts.
In one embodiment, the casing (i.e., element frame) includes: a first plate member constituting a first side wall of the four side walls; a second plate member constituting a second side wall of the four side walls; a third plate member constituting a third side wall of the four side wall; and a fourth plate member constituting a fourth side wall of the four side walls (i.e., “The element frame can be formed by joining four walls together to form a rectangle or a square having an interior,” at paragraph [0046]); wherein the casing surrounds the outer periphery of the plurality of catalysts by joining the first plate member (i.e., a first wall of said four walls joined together) to the second plate member (i.e., a second wall of said four walls joined together), joining the second plate member to the third plate member (i.e., a third wall of said four walls joined together), joining the third plate member to the fourth plate member (i.e., a fourth wall of said four walls joined together), and joining the fourth plate member to the first plate member; wherein the first plate member (i.e., the first wall) has a first end portion (i.e., at a side edge) to be joined to the second plate member and a second end portion (i.e., at the opposite side edge) to be joined to the fourth plate member; wherein the second plate member (i.e., the second wall) has a first end portion (i.e., at a side edge) to be joined to the third plate member and a second end portion (i.e., at the opposite side edge) to be joined to the first plate member; wherein the third plate member (i.e., the third wall) has a first end portion (i.e., at a side edge) to be joined to the fourth plate member and a second end portion (i.e., at the opposite side edge) to be joined to the second plate member; wherein the fourth 
In another embodiment, the casing (i.e., element frame) includes: a first member constituting a first side wall and a second side wall contiguous with the first side wall of the four side walls; and a second member constituting a third side wall and a fourth side wall contiguous with the third side wall of the four side walls (i.e., as a preferred embodiment, “… Preferably, the element frame can be formed by joining two pieces, each comprising two walls, together. FIG. 6 shows a view from the inlet end or outlet end of two pieces (A and B), each comprising two walls formed by bending a single piece,” at paragraph [0046]); wherein the casing surrounds the outer periphery of the plurality of catalysts by joining the first member to the second member (i.e., the walls are connected together, e.g., by welding; see paragraph [0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the casing (i.e., element frame) of Kleuderlein et al. for the casing in the modified catalytic reactor of Wellenhofer et al. because the casing would allow for a cost-effective material (i.e., mat) to be placed between the catalysts and the casing to provide a seal and to act as a cushion against vibrations that can stay in place during normal 
	Regarding claim 14, Kleuderlein et al. discloses that the first, second, third, and fourth plate members are identical in size and structure (i.e., in the case of the element frame having a “square shape” cross-section; see FIG. 4-8, 13, 15; paragraph [0043]).
Response to Arguments
Applicant’s arguments filed on November 16, 2021 have been carefully considered.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Keith et al. (US 3,597,165) and the rejection of claims 2, 3, 5, 6, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Keith et al. have been withdrawn in view of the amendment to claim 1, which incorporated the subject matter from claims 5 and 7 (now canceled).  
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Wellenhofer et al. (WO 2018/024740); the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. in view of Gilmer et al. (US 2011/0030355); and the rejection of claims 12-15 under 35 U.S.C. 103 as being unpatentable over Wellenhofer et al. in view of Kleuderlein et al. (US 2017/0159529) have been withdrawn in view of the amendment to claim 1, which incorporated the subject matter from claims 5 and 7 (now canceled), and further added the new limitation, “the support member is beam-shaped and is detachably fixed to a support lug fixed to the inner peripheral surface of the reactor housing” (at lines 16-17).  Wellenhofer et al. does not specifically disclose the new limitation.
However, upon further consideration, a new ground(s) of rejection is made in view of Wellenhofer et al. and the newly discovered prior art to Eckert (US 4,028,442).  In particular, 8) detachably fixed to a support lug (i.e., a U-clip 9) that is fixed to an inner peripheral surface of a housing 7.
Applicant (at page 11) further argues,
“In the Office Action, the Examiner contends that Wellenhofer discloses a sheet metal casing and maps it to the claimed casing. See Office Action, p. 6. However, the sheet metal strips disclosed in Wellenhofer functions merely as a spacer. See Wellenhofer, FIG. 3 and para. [0053]. Hence, the sheet meal strips of Wellenhofer do not enclose the catalysts and cannot serve as a casing, as required in above limitation (i). It necessarily follows that the modules of Wellenhofer are simply stacked with a spacer in between, but do not form a connected body of the catalytic units, as required in above limitations (ii) and (ii).”
The Office respectfully disagrees.  Wellenhofer et al. (see translation of paragraph [0159]) states,
“The spatial representation in Figure 3b further clarifies the structure of a module made of 4 x 4 x 15 monoliths, with sheet metal casing in the longitudinal direction of the same.”
In FIG. 3B, the sheet metal casing is shown by a shaded wall, wherein a portion of the shaded wall has been cut away to show the inside made of 4 x 4 x 15 monoliths.
Applicant, however, refers to a different feature of the reactor.  The “spacer” upon which Applicant’s argument relies is a separate element indicated by numeral 12 in FIG. 3 and described at paragraph [0053].  Paragraphs [0156]-[0157] further describe the spacer 12.  
Furthermore, the translation of paragraph [0053] states, “Sheet metal strips with embossed beads are advantageously used as spacers and/or the module housing itself has embossed beads.”  This paragraph indicates that embossed beads can be optionally added the 4.  The sheet metal strips, however, are separate from the sheet metal casing (i.e., module housing).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774